DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are cancelled. Claims 17, 20, 23, and 26 are amended. Claims 17-28 filed 5/3/22 are pending. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 17-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simonetta (WO 2015/015406) in view of Meulemans et al (2005/0132348) and Li et al (WO 2014/206046).
	Re Claims 17, 20, 23, 26: Simonetta discloses:
a memory (see Hardware in Figure 2); 
program code stored in the memory (see Hardware in Figure 2); 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the program code stored in the memory to (see Hardware in Figure 2): 
wherein the limited-capability point of sale apparatus possesses a total-memory-overwrite flash-based memory, possesses a cellular or low-speed link, and is incapable of updating sub-portions of the total-memory-overwrite flash-based memory (see page 3, line 20 where it discusses size of the software and bandwidth); 
alter, by the limited-capability point of sale apparatus, in accordance with the alteration indications, said random access memory-held copy of the point of sale software (see Hardware in Figure 2 for random access memory, wherein updating is analogous to altering);
However, Simonetta fails to disclose receiving altering indications, copying point of sale software, and overwriting the software memory. Meanwhile, Meulemans discloses:
receive, at the limited-capability point of sale apparatus, one or more alteration indications, wherein each said alteration indication provides instruction for performing a specified alteration to a specified portion of point of sale software (see [0030] updates for specific software applications, where updating is analogous to altering, [0033] specific updates for specific type of client computer or specific group of client computers, [0037] specific upgrade of software application);
to copy by the limited-capability point of sale apparatus, into random access memory of the limited-capability point of sale apparatus, point of sale software held in said total-memory-overwrite flash-based memory of the limited-capability point of sale apparatus (see [0044] discloses copying entire updated file, [0101-0108] complete copy of file); 
overwrite, by the limited-capability point of sale apparatus, the software memory with said altered copy of the point of sale software (see [0038] discloses replacing a file, where overwriting is the replacing of files and other data in a computer system or database with new data);
wherein the receipt of the alteration indications is over a data link which is one or more of limited bandwidth or high cost (see [0030] discloses minimizing bandwidth and processing resources).
From the teaching of Muelemans, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Simonetta’s system of distributing software application to POS terminals with Meulemans’s disclosure of copying, overwriting, and altering in order “… for facilitating the selection and implementation of software updates while minimizing the bandwidth and processing resources required to select and implement the software updates (see Meulemans Abstract).”
However, Simonetta and Meulemans fail to disclose the alteration indications include limited-capability point of sale apparatus software memory updated instructions that are a subset and smaller in size than a full image of the total-memory-overwrite flash-based memory. Meanwhile, Li discloses:
wherein the alteration indications include limited-capability point of sale apparatus software memory updated instructions that are a subset and smaller in size than a full image of the total-memory-overwrite flash-based memory (see [0046] new version sub folder contains new version unpacked file, [0055] historical version signed subfolder has at least one historical version unpacked file, [0043] size of differential file reduced). 
From the teaching of Li, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Simonetta’s system of distributing software application to POS terminals with Meulemans’s disclosure of copying, overwriting, and altering and  Li’s disclosure of subsets in order “… for incremental updates in the information processing technology (see Li Abstract).”
	Re Claims 18, 21, 24, 27: Simonetta discloses wherein the processor issues further instructions from the program code stored in the memory to: receive, at the limited-capability point of sale apparatus over the data link, a checksum hash; calculate, by the limited-capability point of sale apparatus, a checksum hash of said altered copy of the point of sale software; and compare, by the limited-capability point of sale apparatus, the received checksum hash with the calculated checksum hash (see Figure 2, it shows how the apps are platform dependent, dependent upon the platform the different POS types are running, including a limited capability POS).
	Re Claims 19, 22, 25, 28: Simonetta discloses wherein one or more of: said limited-capability point of sale apparatus is a card machine, said data link is a cellular link, or said software memory is flash memory (see Figure 2, it shows how the apps are platform dependent, dependent upon the platform the different POS types are running, including a limited capability POS).
Response to Arguments
7. 	Applicant’s arguments with respect to claims 17-28 filed 5/3/22 with respect to 35 USC 103 are considered but are not found to be convincing. The applicant first argues that the following is not disclosed: “receive, at the limited-capability point of sale apparatus, one or more alteration indications.” However, the Examiner respectfully disagrees. 
A limited capability POS device is defined in the Specification as having a cellular link card machine for updating software in [0028] of the Specification. Then in [0042] of the Specification it says that limited-capability POS devices employ a link which is low speed, high cost, or both. Finally in [0087] of the Specification it says that such limited-capability POS devices may possess software memory (e.g. flash memory) which does not allow for alteration of individual portions but for complete overwrite. Their data links are of limited bandwidth and/or high cost.  
Simonetta discloses a limited-capability point of sale in Figure 2 with multiple POS terminals. On page 3, lines 14-24, Simonetta discloses  how the terminals are updated with application software and want to make sure there are no inefficiencies and reducing bandwidth. It also discloses that the update of the software will take place when the terminal is not used, therefore it is limited in its use. Simonetta discloses a system for distributing software applications to POS payment terminals as indicated on page 1, where distributing software application is interpreted as an alteration indication. Regarding Meulemans, it was published in 2005 and its filing date was in 2003, the software updates would be under old, legacy systems with cellular or low speed. Meulemans also teaches facilitating the selection and implementation of software updates while minimizing the bandwidth and processing resources required to select and implement the software updates in [0030]. Also in [0030], Meulemans discloses updates for specific software applications such as software drivers or updates to firmware, where updating is analogous to altering. Then, in [0033], Meulemans discloses specific updates for specific type of client computer or specific group of client computers, which could include limited capability POS systems. Furthermore, in [0037], Meulemans discloses a specific upgrade of software application. Regarding Li, it also discloses providing incremental updates to POS’s or terminals. In [0018] of Li, it discloses where the client may refer to any appropriate user terminal with certain computer capabilities, including limited capabilities.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ahn (Software and architectures support for the bulk multicore, NPL) is found to be the most pertinent NPL prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 

                                                                                                             /VICTORIA E. FRUNZI/                                                                                                             Primary Examiner, Art Unit 3688   
9/22/2022